Exhibit 10.2

IDEXX Laboratories, Inc.


EXECUTIVE DEFERRED COMPENSATION PLAN


RESTATED EFFECTIVE AS OF JANUARY 1, 2005

The Executive Deferred Compensation Plan of IDEXX Laboratories, Inc. (the
“Plan”) was initially established effective September 1, 2003 to provide a
vehicle for the deferral of taxable income. The Plan is intended to be an
“unfunded” plan maintained for the purpose of providing deferred compensation to
a select group of management employees for purposes of Title I of the Employee
Retirement Income Security Act of 1974. This document restates the Plan
primarily for the purpose of complying with the applicable requirements of
Section 409A of the Internal Revenue Code of 1986, and Proposed Regulations
§§1.409A-1 et seq. thereunder.


ARTICLE I
DEFINITIONS

Unless the context otherwise requires, the following words and phrases as used
herein shall have the following meanings:

Section 1.1 “ACCOUNT BALANCE” means the balance held in the bookkeeping
Investment Accounts maintained for a Participant to which Deferrals and any
earnings thereon are credited.

Section 1.2 “BENEFICIARY” means the person that the Participant designates to
receive any unpaid portion of the Participant’s Account Balance should the
Participant’s death occur before the Participant receives the entire Account
Balance. If the Participant does not designate a beneficiary, his Beneficiary
shall be his spouse if he is married at the time of his death, or his estate if
he is unmarried at the time of his death.

Section 1.3 “CODE” means the Internal Revenue Code of 1986, as amended.

Section 1.4 “COMPANY” means IDEXX Laboratories, Inc. and any subsidiary
designated as a participating entity by the Plan Administrator.

Section 1.5 “COMPENSATION” means Salary and Other Compensation paid to or earned
by a Participant.

Section 1.6 “CHANGE IN CONTROL” means, solely for purposes of this Plan, the
occurrence of one or more of the following events with respect to the Company:

    (a)        Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) beneficial ownership,
directly or indirectly, of stock of the Company possessing 35% or more of the
total voting power of the stock of the Company; or

    (b)        Individuals constituting a majority of the members of the
Company’s Board of Directors are replaced during any 12-month period by new
directors whose appointment or election is not approved by a majority of the
members of the Company’s Board of Directors serving immediately before the
appointment or election of any such new directors; or

    (c)        A change in the ownership of a substantial portion of the
Company’s assets occurs on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of determining whether a Change in Control has occurred, the term
“person” shall have the meaning given in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the term
“beneficial owner” shall have the meaning given in Rule 13d-3 under the Exchange
Act.

Section 1.7 “DEFERRALS” means amounts deferred under the Plan pursuant to
Article III and allocated to a Participant’s Investment Accounts. No money or
other assets will actually be contributed to such Investment Accounts.

Section 1.8 “DEFERRED STOCK UNIT” means a notional interest in one share of
IDEXX Stock. Each Deferred Stock Unit shall be equivalent in value to one share
of IDEXX Stock and shall subject to the terms of the 2003 Stock Incentive Plan.

Section 1.9 “DISABLED” means that a Participant: (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (b) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.

Section 1.10 “EFFECTIVE DATE” means the effective date of this restated plan
document, generally January 1, 2005.

Section 1.11 “EMPLOYEE” means an individual who is employed by the Company.

Section 1.12 “EXECUTIVE” means any Company Employee at the level of Director,
Division Vice President, or Corporate Officer.

Section 1.13 “IDEXX STOCK” means Common Stock of IDEXX Laboratories, Inc.

Section 1.14 “IDEXX STOCK INVESTMENT ACCOUNT” means an Investment Account in
which deferred amounts are valued as if they were invested in IDEXX Stock.

Section 1.15 “INVESTMENT ACCOUNT” means a book accounting record, maintained for
each Participant, valued in accordance with the performance of the investment
choice in which the deferred amounts are notionally invested. No funds are
actually contributed to an Investment Account and there are no assets in any
Investment Account.

Section 1.16 “OFFICER” means a corporate officer of the Company.

Section 1.17 “OTHER COMPENSATION” means any performance-related compensation
paid to a Participant by the Company. The Plan Administrator shall determine
whether a particular form of performance-related compensation shall be subject
to deferral elections under the Plan.

Section 1.18 “PARTICIPANT” means any Executive participating in the Plan.

Section 1.19 “PLAN” means this Deferred Compensation Plan, as it may be amended
from time to time.

Section 1.20 “PLAN ADMINISTRATOR” means the Vice President — Human Resources of
IDEXX Laboratories, Inc. or any person serving in a similar capacity or any
person or entity designated by such person.

Section 1.21 “PLAN YEAR” means the 12-month period beginning January 1 and
ending December 31.

Section 1.22 “SALARY” means the gross regular bi-weekly base wage paid to or
earned by a Participant in exchange for services to the Company.

Section 1.23 “UNFORESEEABLE EMERGENCY” means a severe financial hardship to the
Participant, the Participant’s spouse or a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.


ARTICLE II
ELIGIBILITY AND PARTICIPATION

Section 2.1 ELIGIBILITY. An Executive shall be eligible to become a participant
in the Plan as of his or her first day of employment with the Company or, if
later, the date on which he or she commences employment in an eligible position.

Section 2.2 PARTICIPATION. An Executive may become a Participant in the Plan
effective as of the first pay period beginning after delivery to the Plan
Administrator (or its designee) of a completed deferral election in the form
prescribed by the Plan Administrator. Each Executive shall remain a Participant
under the Plan until all amounts credited to the Participant’s Account Balance
have been distributed to the Participant or the Participant’s Beneficiary.


ARTICLE III
DEFERRALS; VESTING

Section 3.1 DEFERRAL ELECTIONS

    (a)        A Participant may elect to defer receipt of Salary and/or Other
Compensation for a Plan Year by completing and returning to the Plan
Administrator (or his or her designee) a written election on the form prescribed
by the Plan Administrator. Except as provided below, a Participant’s election
shall be made between December 1 and December 31 of the year prior to the year
in which such Salary and/or Other Compensation will be earned.

    (b)        An Executive who shall first become eligible to participate in
the Plan during any Plan Year after the time specified for making the deferral
election for such year as provided in 3.1(a) above may, within 30 days after his
or her initial eligibility date, elect to defer receipt of Salary and/or Other
Compensation earned during the remainder of such Plan Year.

    (c)        A Participant shall elect the form and timing of his or her
benefit distribution at the time at which such Participant makes a deferral
election under this Section with respect to any Plan Year.

    (d)        A Participant’s deferral and distribution elections shall remain
in effect until the date on which such Participant ceases to be an Executive or
until he or she modifies such election on a prospective basis with respect to a
subsequent Plan Year (in accordance with the requirements of subsection (a)
above and any applicable procedures prescribed by the Plan Administrator).

SECTION 3.2 VESTING. A Participant’s interest in the amounts deferred under the
Plan, and any notional earnings thereon, shall be fully vested and
nonforfeitable at all times.


ARTICLE IV
INVESTMENT ACCOUNTS AND DISTRIBUTIONS

Section 4.1 INVESTMENT ACCOUNTS. The Plan Administrator shall designate the
Investment Accounts that will be available to Participants under the Plan from
time to time. The Plan Administrator shall also designate how often and what
procedures must be followed to reallocate amounts in the Investment Accounts.
The Company shall credit a Participant’s deferrals to the Investment Accounts
selected by the Participant. All amounts credited to the IDEXX Stock Investment
Account shall be converted into Deferred Stock Units, each representing a
notional interest in one share of IDEXX Stock. The number of Deferred Stock
Units credited to a Participant’s account with respect to a deferral shall be
determined by dividing the amount of the deferral by the closing price of one
share of IDEXX Stock on the conversion date established by the Plan
Administrator with respect to any deferral period, which conversion date shall
not be later than 30 days after the end of the deferral period.

Section 4.2 DISTRIBUTIONS.

    (a)        In general, distributions of amounts credited to the
Participant’s Investment Accounts shall be paid in cash. However, Deferred Stock
Units held in a Participant’s IDEXX Stock Investment Account shall be
distributed in the form of shares of IDEXX Stock equal to the number of Deferred
Stock Units held the Participant’s Account as of the close of business on the
last trading day prior to the event with respect to which the distribution is
made.

    (b)        Benefits under the Plan shall be distributed to a Participant in
a single lump sum or pursuant to a fixed schedule of payments upon the event or
events specified on the Participant’s distribution election form on file with
the Plan Administrator. However, benefits under the Plan may not be distributed
earlier than:

    (i)        the Participant’s separation from service;


    (ii)        the date the Participant becomes Disabled;


    (iii)        the Participant’s date of death;


    (iv)       the time specified by the Participant in his or her deferral
election, subject to such requirements as the Plan Administrator may impose
consistent with applicable law;


    (v)        a Change in Control of the Company; or


    (vi)        the Participant’s separation from service;


    (c)        Notwithstanding the foregoing:

    (i)        all benefits under the Plan shall be distributed to all
Participants upon the occurrence of a Change in Control of the Company;


    (ii)        a distribution payable on account of a separation from service
to an Executive who is a “specified employee” (within the meaning of Section
409A(a)(2)(B) of the Code) shall not be made sooner than six months after the
date of his or her separation from service for any reason or, if earlier, his or
her death;


    (iii)        an Officer shall not receive a distribution of shares of IDEXX
Stock on account of his or her separation from service sooner than one year
after the date of such separation from service or, if earlier, upon his or her
death;


    (iv)        no change in a distribution election may take effect until at
least twelve (12) months after the date on which the election is made;


    (v)        a Participant may not modify an election to receive a fixed
schedule of payments within 12 months of the first scheduled payment date, and


    (vi)        a change in a Participant’s distribution election must defer the
date of the distribution by at least five (5) years from the date the
distribution would otherwise have been made.


    (d)        Upon application by the Participant, if the Plan Administrator
determines that a Participant has experienced an Unforeseeable Emergency, the
Plan Administrator may authorize the distribution of all or a portion of the
Participant’s benefit under the Plan. The amount distributed with respect to the
Unforeseeable Emergency must not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).


ARTICLE V
ADMINISTRATIVE PROCEDURES

Section 5.1 GENERAL. The Plan shall be administered by the Plan Administrator.
The Plan Administrator shall establish such procedures and rules as he or she,
in his or her sole discretion, shall deem appropriate regarding the making of
deferral and distribution elections, the Investment Accounts for valuing Account
Balances, reallocation of Account Balances among Investment Accounts, statements
of Account Balances, and other administrative items for this Plan, in all events
consistent with the written terms of the Plan and Section 409A of the Code.

Section 5.2 PLAN INTERPRETATION. The Plan Administrator shall have the authority
and responsibility to interpret and construe the Plan and to decide all
questions arising thereunder, including without limitation, questions of
eligibility for participation, eligibility for Deferrals, the amount of Account
Balances, and the timing of the distribution thereof, and shall have the
authority to deviate from the literal terms of the Plan only to the extent the
Plan Administrator shall determine, in his or her sole discretion, to be
necessary or appropriate to operate the Plan in compliance with the provisions
of applicable law. In no event shall the Plan Administrator use its authority or
discretion to accelerate the timing of benefit distributions under the Plan.

Section 5.3 RESPONSIBILITIES AND REPORTS. The Plan Administrator may, pursuant
to a written instruction, name other persons to carry out specific
responsibilities. The Plan Administrator shall be entitled to rely conclusively
upon all tables, valuations, certificates, opinions and reports that are
furnished by any accountant, controller, counsel, or other person who is
employed or engaged for such purposes.


ARTICLE VI
CLAIMS PROCEDURE

Section 6.1 DENIAL OF CLAIM FOR BENEFITS. Any denial by the Plan Administrator
of any claim for benefits under the Plan by a Participant or Beneficiary shall
be stated in writing by the Plan Administrator and delivered or mailed to the
Participant or Beneficiary. The Plan Administrator shall furnish the claimant
with notice of the decision not later than 90 days after receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render the final decision. The notice of the
Plan Administrator’s decision shall be written in a manner calculated to be
understood by the claimant and shall include (i) the specific reasons for the
denial, including, where appropriate, references to the Plan, (ii) any
additional information necessary to perfect the claim with an explanation of why
the information is necessary, and (iii) an explanation of the procedure for
perfecting the claim.

Section 6.2 APPEAL OF DENIAL. The claimant shall have 60 days after receipt of
written notification of denial of his or her claim in which to file a written
appeal with the Plan Administrator. As a part of any such appeal, the claimant
may submit issues and comments in writing and shall, on request, be afforded an
opportunity to review any documents pertinent to the perfection of his or her
claim. The Plan Administrator shall render a written decision on the claimant’s
appeal ordinarily within 60 days of receipt of notice thereof but in no case,
later than 120 days.


ARTICLE VII
FUNDING

Section 7.1 FUNDING. The Company shall not be obligated to segregate or hold
separately from its general assets any amounts credited to the Investment
Accounts for Participants, and shall be under no obligation whatsoever to fund
in advance any amounts under the Plan, including Deferrals and earnings thereon.
Any assets which the Company segregates, holds separately or funds in advance
shall belong to the Company and the Participants shall have no beneficial or
ownership interest therein.

Section 7.2 BENEFITS UNSECURED. All Participants and Beneficiaries shall be
treated as general, unsecured creditors of the Company with respect to any
amounts credited to the Investment Accounts.


ARTICLE VIII
AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan at any time by
action of the Board or the Compensation Committee thereof. Notwithstanding the
foregoing, no such amendment or termination shall reduce any Participant’s
Account Balance as of the date of such amendment or termination, or accelerate
the distribution of benefits to any Participant. Any distributions made in
connection with the termination of the Plan shall be made: (a) not sooner than
the last day of the 12th month after the termination date, (b) not later than
the 24th month after the termination date, and (c) in all other ways in
accordance with all applicable requirements of Section 409A of the Code.


ARTICLE IX
MISCELLANEOUS

Section 9.1 NO EMPLOYMENT CONTRACT. The establishment or existence of the Plan
shall not confer upon any individual the right to continued employment.

Section 9.2 NON-ALIENATION. No amounts payable under the Plan shall be subject
in any manner to anticipation, assignment, or voluntary or involuntary
alienation.

Section 9.3 GOVERNING LAW. The Plan shall be governed by and construed in
accordance with the laws of the State of Maine to the extent not preempted by
federal law.

Section 9.4 WITHHOLDING. The Company shall withhold from any benefits payable
under the Plan all federal, state and local income taxes or other taxes required
to be withheld pursuant to applicable law.

Section 9.5 INCAPACITY. If the Plan Administrator, in his or her sole
discretion, deems a Participant or Beneficiary who is eligible to receive any
payment hereunder to be incompetent to receive the same by reason of illness or
any infirmity or incapacity of any kind, the Plan Administrator may direct the
Company to apply such payment directly for the benefit of such person, or to
make payment to any person selected by the Plan Administrator to disburse the
same for the benefit of the Participant or Beneficiary. Payments made pursuant
to this Section shall operate as a discharge, to the extent thereof, of all
liabilities of the Company, the Plan Administrator and the Plan to the person
for whose benefit the payments are made.

Section 9.6 CONSTRUCTION OF TERMS. For purposes of the Plan, the singular shall
include the plural, and vice versa and the masculine shall include the feminine.

Section 9.7 BINDING UPON SUCCESSORS. The liabilities under the Plan shall be
binding upon any successor, assign or purchaser of the Company or any purchaser
of substantially all of the assets of the Company.

Section 9.8 NO TRUST ARRANGEMENT. All benefits under the Plan represent an
unsecured promise to pay by the Company. The Plan shall be unfunded and the
benefits hereunder shall be paid only from the general assets of the Company
resulting in the Participants having no greater rights than the Company’s other
general creditors. Nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan. The assets held in such a trust
or beneficial arrangement shall be the property of the Company and the
Participants shall have no beneficial or ownership interest therein other than
the rights of an unsecured general creditor of the Company.

  Amended by the Board of Directors on February 22, 2006


  Amended by the Board of Directors on February 22, 2006